Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 85 and 86 are objected to because of the following informalities:  
Claim 85, line 2, “with a facet access guide” should be changed to “with the facet access guide”.  Appropriate correction is required.
Claim 86, line 10, “feature on facet screw assembly” should read “feature on the facet screw assembly”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“coupling member” in claim 83
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding a) the coupling member, paragraph [0170] discloses that it may be a threaded aperture ref. 1408.  For purposes of examination the structure determined 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82, 83, 87, 88, 92, and 94 - 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2016/0331553 A1).

Regarding claim 82, Tanaka discloses a facet screw assembly delivery system (Abstract, paragraph [0005]) comprising: 
a facet screw assembly (paragraph [0060], Figs. 5A-C, refs. 200, 102); 
a facet access guide (paragraph [0070], ref. 900); 
a washer sizer tool configured to removably engage with the facet access guide (paragraph [0055], ref. 104, Fig.1 and wherein Fig. 8A shows the tool engaged with the facet access guide); 
a lateral mass decorticator guide configured to slidably and removably engage with the washer size tool (paragraph [0055], ref. 112, Fig. 1); 
a washer implant delivery tool configured to removably engage with the facet access guide and detachably couple to the facet screw assembly (paragraph [0062], ref. 300, Figs. 7A-12); and 
an impact handle configured to detachably couple to the facet access guide, the washer sizer tool, and the washer implant delivery tool (paragraph [0063], ref. 306, Figs. 7A, 21A, note that the impact handle is fully capable of being impacted).

Regarding claim 83, Tanaka discloses the facet screw assembly of claim 82, wherein the facet screw assembly comprises: 
a facet screw having an elongated shaft with a proximal end and a distal end (Fig. 4 shows the screw ref. 102 having a proximal end at ref. 116 and an opposite distal end); 
a washer implant (ref. 200) comprising: 

an intrafacet engagement portion (top and bottom surfaces ref. 212, 216 are considered to comprise the intrafacet engagement portions); 
a facet screw opening extending through the lateral mass engagement portion and the intrafacet engagement portion (paragraph [0060], ref. 220), the facet screw opening configured to accept the distal end of the facet screw (Figs. 6A, 6B); 
a keyway configured to align with a keyed feature on the washer implant delivery tool (ref. 300) to maintain a position of the washer implant during delivery (Fig. 7B shows the proximal end of the implant coupled to the distal end of the washer implant deliver tool, these engagement surfaces are considered to comprise the keyway and keyway feature); and 
a coupling member configured to detachably couple the washer implant to the washer implant delivery tool (paragraph [0071], ref. 916).

Regarding claim 87, Tanaka discloses a system for delivering a facet screw assembly to a joint between a vertebra and an adjacent vertebra (Abstract), the system comprising: -3- 4818-3601-6860\1Docket No.: P270410.WO-US.01 
a facet screw assembly (paragraph [0060], Figs. 5A-C, refs. 200, 102); 
a delivery device comprising: 
a facet access guide (paragraph [0070], ref. 900); 
a washer implant delivery tool configured to removably engage with the facet access guide and detachably couple to the facet screw assembly (paragraph [0055], ref. 
an impact handle configured to detachably connect to the facet access guide and the washer implant delivery tool (paragraph [0063], ref. 306, Figs. 7A, 21A, note that the impact handle is fully capable of being impacted).

Regarding claim 88, Tanaka discloses the system of claim 87, the facet screw assembly comprises: 
a facet screw having an elongated shaft with a proximal end and a distal end (Fig. 4 shows the screw ref. 102 having a proximal end at ref. 116 and an opposite distal end); 
a washer implant (ref. 200) comprising: 
a lateral mass engagement portion (ref. 210, Fig. 6A); 
an intrafacet engagement portion (top and bottom surfaces ref. 212, 216 are considered to comprise the intrafacet engagement portions); 
a facet screw opening extending through the lateral mass engagement portion and the intrafacet engagement portion (paragraph [0060], ref. 220), the facet screw opening configured to accept the distal end of the facet screw (Figs. 6A, 6B); 
a keyway configured to align with a keyed feature on the washer implant delivery tool (ref. 300) to maintain a position of the washer implant during delivery (Fig. 7B shows the proximal end of the implant coupled to the distal end of the washer implant deliver tool, these engagement surfaces are considered to comprise the keyway and keyway feature); and 


Regarding claim 92, Tanaka discloses the system of claim 87, wherein the facet access guide is angled and/or non-linear in shape (ref. 984 of the facet access guide ref. 900 is substantially U-shaped, and thus non-linear, Fig. 20).

Regarding claim 94, Tanaka discloses the system of claim 87, the facet screw assembly comprising:   
a screw (Fig. 4, ref. 102); 
a washer (ref. 200) comprising: 
an intra-facet threaded aperture extending through a length of or along a longitudinal axis of the washer (paragraph [0060], ref. 220); and 
a trans-facet aperture extending through a width of or along a transverse axis of the washer (paragraph [0060], ref. 218, Fig. 6B); 
wherein when assembled, the screw is positioned within one of the trans-facet aperture and the intra-facet aperture, and the washer is configured to be positioned in a facet joint (Figs. 6A-B).  

Regarding claim 95, Tanaka discloses the system of claim 94, wherein the screw (ref. 102) is a trans-facet screw and when assembled, the trans-facet screw is positioned in the trans-facet aperture (Fig. 6B, please note that the screw is fully capable of functioning as a trans-facet screw, as this is dependent upon placement)

Regarding claim 96, Tanaka discloses the system of claim 94, wherein the screw (ref. 102) is an intra-facet screw and when assembled, the intra-facet screw is positioned in the intra-facet aperture (Fig. 6B, please note that the screw is fully caable of functioning as an intra-facet screw as this is dependent upon placement)

Regarding claim 97, Tanaka discloses a facet screw assembly (Fig. 6A, refs. 102 & 200) comprising: 
a screw (Fig. 4, ref. 102); 
a washer (ref. 200) comprising: 
an intra-facet threaded aperture extending through a length of or along a longitudinal axis of the washer (paragraph [0060], ref. 220); and 
a trans-facet aperture extending through a width of or along a transverse axis of the washer (paragraph [0060], ref. 218, Fig. 6B); 
wherein when assembled, the screw is positioned within one of the trans-facet aperture and the intra-facet aperture, and the washer is configured to be positioned in a facet joint (Figs. 6A-B).  

Regarding claim 98, Tanaka discloses the system of claim 97, wherein the screw is a trans-facet screw and when assembled, the trans-facet screw is positioned in the trans-facet aperture (Figs. 6A-B, 12 please note that the screw is fully capable of functioning as a trans-facet screw, as this is dependent upon placement).  

.

Allowable Subject Matter
Claims 84 - 86, 89 - 91, 93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TESSA M MATTHEWS/Examiner, Art Unit 3773